Citation Nr: 0519164	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  99-19 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependants' Educational Assistance (DEA) 
benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1974. He died in October 1998.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant service 
connection for the veteran's cause of death.

In an October 2000 decision, the Board denied entitlement to 
service connection for the veteran's cause of death as well 
as entitlement to DEA benefits.  The appellant appealed her 
claims to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in May 2001, the Court 
vacated the Board's October 2000 decision and remanded the 
matter for readjudication for action consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  

In a July 2002 decision, the Board denied entitlement to 
service connection for the veteran's cause of death as well 
as entitlement to DEA benefits.  The appellant again appealed 
her claims to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in January 2003, the Court 
vacated the Board's July 2002 decision and remanded the 
matter for readjudication for action consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  

In September 2003, the Board remanded the veteran's claims 
for action consistent with the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
The appeal has been returned to the Board for further 
appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In September 1999, the appellant requested a personal hearing 
at the RO.  A personal hearing was scheduled in December 1999 
at the RO in Jackson, Mississippi.  In November 1999, the 
appellant requested that her hearing be rescheduled due to 
illness.  A personal hearing was rescheduled and was to be 
held in January 2000 at the Jackson, Mississippi, RO.  The 
hearing notice letter is annotated to the effect that the 
appellant failed to report to her rescheduled hearing.  

The record before the Board does not contain a reference to 
the requested hearing again until a June 2003 statement from 
the appellant, which, in part, indicates that she had been 
unable to attend her rescheduled hearing in Jackson due to 
illness, but that the hearing had not been rescheduled again.  

After the Board's remand in September 2003, a January 18, 
2000 statement from the appellant - stamped as received by 
the RO on January 19, 2000 -- was associated with the claims 
file at some point in 2004.  This January 2000 statement 
requests that the hearing scheduled for January 20, 2000 be 
rescheduled due to the appellant's illness.  

Regulations at 38 C.F.R. § 3.103(c) provide that, upon 
request, a claimant is entitled to a hearing at any time on 
any issue involved in a claim within the purview of part 3, 
chapter 38, Code of Federal Regulations - such as the 
appellant's claim -- subject to limitations applicable to 
claims that have been certified to the Board for appellate 
review.  The record before the Board now contains evidence 
that the appellant, before her RO hearing scheduled in 
January 2000, had requested that that hearing be rescheduled 
due to her illness.  That hearing has not been rescheduled.

Accordingly, this case is REMANDED for the following action:

1.  Reschedule the appellant's hearing 
before RO personnel, as she requested in 
January 2000.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




